Yates, J.,
delivered the opinion of the court. This cause comes up on certiorari to the justices’ court in New-York. The action was for an assault and battery. The defendant pleaded *137that the assault and battery (if any) was committed on board of a British vessel upon the high seas, and that the plaintiff and defendant were both British subjects, one the master, and the other a sailor, on board the same vessel. To this plea there was a demurrer and joinder, on which judgment was given for the plaintiff below.
The question presented by this case is, whether this court will take cognizance of a tort committed on the high seas, on board of a foreign vessel, both the parties being subjects or citizens of the country to which the vessel belongs.
It must be conceded that the law of nations gives complete and entire jurisdiction to the courts of the country to which the vessel belongs, but not exclusively. It is exclusive only as it respects the public injury, but concurrent with the tribunals of other nations, as to the private remedy. There may be cases, however, where the refusal to take cognizance of causes for such tortsmay be justified by the manifest public inconvenience and injury which it would create to the community of both nations ; and the present is such a case.
In Moysten v. Fabrigas, (Cowp. 176.,) Lord Mansfield in his opinion there stated, is sufficiently explicit as to the doctrine, that for an injury committed on the high seas, circumstanced like the one now before us, an action may be sustained in the court of King’s Bench; he only appears to doubt whether an action may be maintained in England .'or an injury in consequence of two persons fighting in France, when both are within the jurisdiction of the court. The present action, however, is for an injury on the high seas; andy of course, without the actual or exclusive territory of any nation.
The objection to the jurisdiction, because it must be laid w the declaration to be against the peace of the people, is not ^ ficient, for that is mere matter of form, and not traversabL -a, Rafael v. Verelst, (2 Black. Rep. 1058.,) De Grey, chief justice, sayss that personal injuries are of a transitory nature, ei sequunt-ur forum rei; and though, in all declarations, it is laid contra pacem, yet that is only matter of form, and not traversable.
It is evident, then, that our courts may taXe cogirbrmeo of torts committed on the high seas, on board of u mreipr w.,-!!,, where both parties arc foreigners ; but I am inclined " ■ ; ■ U must, on principles of policy, often rest in the sound diucr-iou,. of " " *138the court to afford jurisdiction or not, according to the circum~ stances of the case~ To say that it can be claimed in all cases, as matter of right, would. introduce a principle which might, often times, be attended. with manifest disadvantage, and s~rious injury to our own citizena abroad, as well as to foreigners here. Mariners might so annoy the master of a v~ssel as to brea~k tip th.e voyage, and thus produce great distress and ruin to the owners. The, facts in this case sufficiently: show the impropriety~ of extending jurisdiction, because it is a suit brought by one of the mariners agailist the master, both foreigners, for a personal injury sustained on board of a foreign vessel,' on the high seas, and lying in port when the action was commenced9 and, for aught that appears in the case, intending to returr~ to their çwi country, without delay, other than what the nature of the voyage, required. Under such circumstances, it is manifest that cor~ect policy ought to have induced the court below to have refused juristllction, so as to prevent the serious consequences which must resu,lt from the introduction of a system, with regard to foreign mariners and vessels, destructive to corn~ ~erce; sinc,e i~ must ~ateria11y affect the necessary intercourse between naUons, by ~hicI~ alqne it can be maintained. The plaintiff, therefore, ought to have been left to seek r~dress in the courts of l~is own counti~y on his return. The judgment, for these reasons, may be deemed to ~eimproyidently rendered ~n the court beliw, and is, therefore, reversed
Judgment of reversal.